KRUEGER, Judge.
The conviction is for burglary. The punishment assessed is confinement in the state penitentiary for a term of two years.
The record is before this court without statement of facts or bills of exception. Nothing has been presented which would authorize a reversal of the conviction. The judgment of the trial court is therefore affirmed.
PER CURIAM.
‘ The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.